      Case
       Case1:17-cv-00145-CG-MU
            1:17-cv-00145-CG-MU Document
                                 Document115-1
                                          117 Filed
                                               Filed11/16/18
                                                     11/15/18 Page
                                                               Page11ofof44



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA


GEORGE MARTIN,
                                                      CIVIL ACTION NO. 1:17-CV-00145-CG-
                Plaintiff,                            MU

        v.

CITY OF MOBILE, ALABAMA, a municipal
corporation; et al.,

                Defendants.


   PLAINTIFF’S RESPONSE TO SURREBUTTAL BRIEF OF CITY DEFENDANTS

        For the first time in their surrebuttal brief, the City Defendants argue that Heck v.

Humphrey, 512 U.S. 477 (1994), bars the instant civil proceeding entirely and that dismissal is

appropriate. (Dkt. 114 at 2.) Citing Edwards v. Balisok, 520 U.S. 641 (1997), the City

Defendants claim that “the Heck rule calls for a dismissal, not a stay, of a conviction-impugning

civil action[.]” (Dkt. 114 at 2.) Not only is this argument new, it contradicts the City

Defendants’ previous argument: “Heck and its progeny do not bar this civil suit and provide no

support for a stay[.]” (Dkt. 110 at 4.) Ironically, the City Defendants argue that Plaintiff wants

to have it “both ways.” (Dkt. 114 at 9.) But Plaintiff does not want it both ways; Plaintiff

desires only a single remedy: a stay of these civil proceedings in light of the pending state

criminal retrial running in parallel.

        Edwards v. Balisok is inapposite. In Edwards, the conviction and sentence of the

plaintiff was never invalidated. Accordingly, the Court in Edwards did not conduct any analysis

of when the plaintiff’s § 1983 claims accrued and the statute of limitations began to run vis-a-vis

the date when the plaintiff’s conviction or sentence was invalidated. Instead, the Court in

Edwards simply held that the plaintiff’s claims were not cognizable at all. 520 U.S. at 648.



- PAGE 1
      Case
       Case1:17-cv-00145-CG-MU
            1:17-cv-00145-CG-MU Document
                                 Document115-1
                                          117 Filed
                                               Filed11/16/18
                                                     11/15/18 Page
                                                               Page22ofof44



Moreover, the plaintiff’s § 1983 claims in Edwards alleged that a prison’s procedures used in a

disciplinary hearing deprived him of good-time credits towards early release and violated his

Fourteenth Amendment due process rights. See id. at 643. In parallel with his federal action, the

plaintiff pursued a state court action to restore his good-time credits. Id. at 644. Plaintiff’s

§ 1983 claims here cannot, in good faith, be compared to the plaintiff’s § 1983 claims regarding

good-time credits in Edwards. Plaintiff’s 1983 claims challenge the substantive underpinnings

of the state criminal proceeding, which is what supports a stay of the proceedings. See Davis v.

Zain, 79 F.3d 18, 19 (5th Cir. 1996) (when a “conflict arises between the criminal retrial and the

pending § 1983 case, the district court may consider the propriety of a stay . . . .”).

       Accordingly, the City Defendants’ reliance on Edwards to support a dismissal is

misplaced.

                                                 Conclusion

       Plaintiff reiterates his request for a stay of the proceedings pending the conclusion of the

state criminal retrial. As argued in Plaintiff’s original motion, a stay should be imposed because

Plaintiff’s § 1983 claims involve overlapping issues with the state criminal retrial, and the

balance of interests favor a stay. Further, dismissal would only be appropriate if the section 1983

claims have not yet accrued and the dismissal is without prejudice.




- PAGE 2
     Case
      Case1:17-cv-00145-CG-MU
           1:17-cv-00145-CG-MU Document
                                Document115-1
                                         117 Filed
                                              Filed11/16/18
                                                    11/15/18 Page
                                                              Page33ofof44



DATE: November 15, 2018
                                    Respectfully submitted,

                                    GIBSON, DUNN & CRUTCHER LLP



                                    By: s/ John H. Sharer
                                        John H. Sharer*
                                        Zathrina Zasell G. Perez*


                                        *pro hac vice admitted

                                    333 South Grand Avenue
                                    Los Angeles, CA 90071-3197
                                    Telephone:    213.229.7000
                                    Facsimile:    213.229.7520

                                    ATTORNEYS FOR PLAINTIFF
                                    GEORGE MARTIN




- PAGE 3
      Case
       Case1:17-cv-00145-CG-MU
            1:17-cv-00145-CG-MU Document
                                 Document115-1
                                          117 Filed
                                               Filed11/16/18
                                                     11/15/18 Page
                                                               Page44ofof44



                                CERTIFICATE OF SERVICE

       I hereby certify that I have on this the 15th day of November, 2018, electronically filed

the foregoing with the Clerk of Court using the CM/ECF filing system which will send

notification of same to the following CM/ECF participants:

      Benjamin H. Albritton – generalcivil@ago.state.al.us

      Ricardo Andrew Woods – ricardowoods@burr.com

      Michael David Strasavich – mike.strasavich@burr.com

      Dorothy A. Barker – dbp@frazergreene.com

      Neal C. Townsend – neal.townsend@arlaw.com

      Thomas O. Gaillard, III – tog@helmsinglaw.com

      William W. Watts, III – www@helmsinglaw.com

      Kenyen Ray Brown – kbrown@maynardcooper.com

      Mark L. Redditt – mredditt@maynardcooper.com

      James B. Rossler – jrossler@earthlink.net

      Raymond Lloyd Bell, Jr. – rbell@belllawfirm.net



Dated: November 15, 2018                     s/ John H. Sharer_______________

                                             Attorney for PLAINTIFF GEORGE MARTIN




- PAGE 4
